Case 3:20-cv-00495-TAD-KLH Document 12 Filed 05/15/20 Page 1 of 7 PageID #: 87




                           UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


CLAY LANDIS RIGGS                                     CIVIL ACTION NO. 3:20-0495

VERSUS                                                JUDGE TERRY A. DOUGHTY

STATE OF LOUISIANA                                    MAG. JUDGE KAREN L. HAYES

                                  MEMORANDUM RULING

       Pending before the Court are Plaintiff Clay Landis Riggs’ (“Riggs”) pro se Application to

Proceed In Forma Pauperis [Doc. No. 7], “Motion to Reconsider District Court Ruling Relative to

Unsafe Conditions Suit Filed” [Doc. No. 9], and “Motion to Further Reconsider Judge’s Ruling

District Judge’s Order to Dismiss Claims” [Doc. No. 10]. Also pending is Riggs’ secondly filed

Complaint. [Doc. No. 6].

       On April 17, 2020, Riggs filed a Complaint, pro se, in which he alleged:

       Whereas Jackson Parish Correctional Center where I am currently housed at with
       approx. 58 other Sovereign American People that is subjected to the same Covid
       19 Virus without consideration for our safety. . . . The employees employed at this
       institution do not wear any PPE protective gear to prevent the spread of Covid 19.
       . . . Plaintiff avers that no testing for Covid 19 is being administered. . . . The
       employees do not practice social distancing to prevent the spread of the Covid 19.
       . . . The tables are not cleaned to prevent the spread of the deadly Covid 19. . . . [I
       am] being held illegally absent jurisdiction under the color of law that willfully
       places my life in grave danger each day by a very serious deadly virus Covid 19.

[Doc. No. 1]. He moved the Court, pursuant to 42 U.S.C. § 1983, “to issue a Public Restraining

Order against the Corporate State of Louisiana Public Officials to prevent any further

Constitutional violations against the Private Sovereign free man of flesh and blood.” Id.
Case 3:20-cv-00495-TAD-KLH Document 12 Filed 05/15/20 Page 2 of 7 PageID #: 88



        Because Riggs is a prisoner seeking redress of civil rights issues under § 1983, the Court

conducted a pre-service screening of the Complaint under 28 U.S.C. § 1915A(a) (“The court shall

review, before docketing, if feasible or, in any event, as soon as practicable after docketing, a

complaint in a civil action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity.”).

        On April 22, 2020, after conducting this review, the Court concluded that Riggs’ Complaint

failed to state a claim for relief as a matter of law, and the Complaint, including his request for

injunctive relief, was dismissed. See 28 U.S.C. § 1915A(b)(1) (“On review, the court shall identify

cognizable claims or dismiss the complaint, or any portion of the complaint, if the complaint . . .

is frivolous, malicious, or fails to state a claim upon which relief may be granted ”); FED. R. CIV.

P. 8(a)(2). [Doc. Nos. 4, 5].

        At the same time as the Court was conducting the pre-service screening of Riggs’

Complaint seeking injunctive relief, consistent with standard practice, the Magistrate Judge issued

a Memorandum Order finding that Riggs’ Complaint was not in proper form because (1) Riggs

failed to submit the $400 filing fee or a completed application to proceed in forma pauperis, and,

(2) Riggs failed to submit his Complaint on approved forms. [Doc. No. 3]. Attached to the

Memorandum Order that was sent to Riggs were a Civil Rights complaint form and an IFP

application form. [Id.]

        On May 8, 2020, a Complaint on an approved form and an IFP application form were

received by the Clerk of Court. [Doc. Nos. 6, 7]. On May 8, 2020, the Clerk of Court also received

Riggs’ two motions for reconsideration [Doc. Nos. 9, 10]. 1




1On May 8, 2020, the Clerk of Court also received a Motion for Recusal [Doc. No. 8], which the Court has
addressed in a separate Ruling [Doc. No. 11].

                                                       2
Case 3:20-cv-00495-TAD-KLH Document 12 Filed 05/15/20 Page 3 of 7 PageID #: 89



                                   Motions for Reconsideration

       In his first motion for reconsideration [Doc. No. 9], Riggs repeats the same arguments set

forth in his original Complaint pertaining to the Covid 19 Virus, i.e., the failure to conduct Covid

19 testing and failure to take adequate safety measures. He additionally contends that the Court

should reconsider its Ruling because the Ruling was made before he “properly filed” his lawsuit

on the approved Civil Rights complaint form. He also attaches a copy of a “Request for

Administrative Remedy” allegedly filed by him, dated April 25, 2020, several days after his

original Complaint was filed. [Doc. No. 9-1, p.1].

       He further attaches an “Affidavit of Denial of Corporate ‘Existence,’” in which he denies

the existence of himself, Clay Landis Riggs; his social security number; the United States of

America; the State of Louisiana; the Louisiana State Police Department; the Second Judicial

District Court; the Jackson Parish Sheriff’s Department; the Jackson Parish Correctional Center;

and several other entities. [Doc. No. 9-1, pp. 3,4].

       Ironically, despite denying his own existence as well as the existence of the United States

of America, (including, presumably, this Court, as well as United States currency), he asks this

Court to reconsider its prior Ruling of April 22, 2020, and to ultimately award him damages in the

amount of “millions of American dollars in real money.” [Doc. No. 9; Doc. No 1., p. 6].

       In his second motion for reconsideration [Doc. No. 10], Riggs alleges that the Court should

reconsider its prior Ruling because he has been “retaliated against” for filing requests for

administrative remedy and he attaches in support a copy of a Disciplinary Report describing an

incident which allegedly occurred on April 30, 2020, after he filed his original Complaint. [Doc.

No. 10-1]. He provides the additional information that there have been 85 reported cases of Covid

19 in Jackson Parish.



                                                 3
Case 3:20-cv-00495-TAD-KLH Document 12 Filed 05/15/20 Page 4 of 7 PageID #: 90



       The Fifth Circuit has explained that a Rule 59(e) motion “calls into question the correctness

of a judgment,” but “is not the proper vehicle for rehashing evidence, legal theories, or arguments

that could have been offered,” or were offered, “before the entry of judgment.” Templet v.

HydroChem, Inc., 367 F.3d 473, 478-79 (5th Cir. 2004) (citations and internal quotation marks

omitted).

       Riggs’ allegations in his motions to reconsider are mostly repetitions of the arguments and

allegations he made in his original Complaint, and they do not alter the Court’s reasoning as set

forth in its prior Ruling. Although Riggs disagrees with the Court’s determination in this case, the

Court has previously considered and rejected Riggs’ arguments and finds no reason to alter or

amend the Ruling and Judgment.

       Additionally, Riggs argument that he is entitled to a reconsideration because the Court

conducted the pretrial screening and found that his original Complaint failed to state a claim for

relief as a matter of law before he “properly filed” his claim using the correct forms has no merit.

The authority to require particular forms flows from a court’s inherent power to control its docket,

prevent undue delays in the disposition of pending cases, and avoid congested court calendars.

Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962). Thus, the requirement is for the

convenience of the Court. Also, Riggs’ second Complaint on an approved form merely directs the

Court to his original Complaint and makes no additional allegations, as is discussed ante. Thus, it

presents nothing new for consideration.

       Further, to the extent Riggs’ motions for reconsideration make allegations of retaliation

and events that occurred after the filing of his original Complaint received by the Clerk of Court

on April 17, 2020, the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, provides that

“[n]o action shall be brought with respect to prison conditions under section 1983 of this title, or



                                                 4
Case 3:20-cv-00495-TAD-KLH Document 12 Filed 05/15/20 Page 5 of 7 PageID #: 91



any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.” The statute clearly requires an inmate

bringing a civil rights action to exhaust his available administrative remedies before filing suit. See

Booth v. Churner, 532 U.S. 731, 739 (2001). Exhaustion is no longer left to the discretion of the

district court; it is mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002). “[D]istrict courts have

no discretion to waive the PLRA’s pre-filing exhaustion requirement.” Gonzalez v. Seal, 702 F.3d

785, 787-88 (5th Cir. 2012).

        Here, Riggs’ new claims in his motions for reconsideration arose after he initiated suit on

April 17, 2020. A fortiori, then, Riggs could not have exhausted his new claims before filing suit.

See Torns v. Miss. Dep't of Corr., 301 Fed. App’x. 386, 388 (5th Cir. 2008) (“One way in which a

complaint may show the inmate is not entitled to relief is if it alleges facts that clearly foreclose

exhaustion.”). As Riggs did not exhaust the claims before he filed suit on April 17, 2020, he does

not present claims on which relief may be granted, and his motions to reconsider are futile.

        Even if the Court were to consider Riggs’ administrative remedy procedural complaints

that allegedly occurred after the filing of his original Complaint, a plaintiff does “not have a

constitutional right to have his grievances resolved in his favor or to have his claims reviewed

pursuant to a grievance process that is responsive to his perceived injustices . . . .” Burgess v.

Reddix, 609 F. App’x 211 (5th Cir. 2015); see Taylor v. Cockrell, 2004 WL 287339 at *1 (5th Cir.

2004) (holding that “claims that the defendants violated . . . constitutional rights by failing to

investigate . . . grievances fall short of establishing a federal constitutional claim.”).

        Therefore, Riggs’ motions for reconsideration have no merit and must be DENIED.




                                                   5
Case 3:20-cv-00495-TAD-KLH Document 12 Filed 05/15/20 Page 6 of 7 PageID #: 92



                                   The second Complaint, [Doc. No. 6]

        Finally, pursuant to 28 U.S.C. § 1915A(a), the Court has reviewed the Complaint “properly

filed” by Riggs on the approved form [Doc. No. 6], and finds that it, too, fails to state a claim. See

also 28 U.S.C. § 1915A(b)(1).     In Section IV, “Statement of Claim,” where the complainant is

directed to “State the FACTS of your case,” Riggs states only the following:

                 Refer to the Complaint filed relative to Case Number 3:20-CV-0080
                 that was denied by Judge Doughty and Hayes on a motion to add to
                 the Complaint.
                 The same Complaint has been filed under this case number 3:20-cv-
                 00495. See Both Complaints.
                 This Complaint is being filed under the Supreme Law of the Land
                 not the Law of Water.

 [Doc. No. 6, p.3]. Riggs therefore merely references his original Complaint, which he states is

the same as a complaint filed previously in a different, on-going proceeding, No. 3:20-CV-0080.

He makes no new allegations. The Court has previously found his original Complaint fails to state

a claim. [Doc. Nos. 4, 5]. It necessarily follows that his second Complaint likewise fails to state

a claim.

                                             Conclusion

        As noted in its prior Ruling, while the Court is well aware of the effects of the Covid-19

pandemic and is concerned about its effect on those persons in the prison system, Riggs has not

stated a claim for relief.

           Accordingly, for the foregoing reasons, Riggs’ “Motion to Reconsider District Court

Ruling Relative to Unsafe Conditions Suit Filed” [Doc. No. 9], and “Motion to Further Reconsider

Judge’s Ruling District Judge’s Order to Dismiss Claims” [Doc. No. 10] are DENIED; Riggs’

second Complaint [Doc. No. 6] is DISMISSED WITH PREJUDICE; and Riggs’ pro se

Application to Proceed In Forma Pauperis [Doc. No. 7] is DENIED AS MOOT.



                                                  6
Case 3:20-cv-00495-TAD-KLH Document 12 Filed 05/15/20 Page 7 of 7 PageID #: 93



      MONROE, LOUISIANA, this 15th day of May, 2020.



                                            ____________________________________
                                             TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE




                                        7
